Citation Nr: 1441022	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-29 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system reveals a June 2014 Appellant's Brief as well as an August 2014 rating decision and VA treatment records pertinent to the appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran fractured his left foot while on active duty.  At the time of the January 2011 rating decision which is on appeal the Veteran was service connected for residuals of that fracture, as well as for arthritis of both knees, both ankles, and both feet each found to be associated with the left foot disorder.  

The Veteran now claims entitlement to service connection for cervical spine and lumbar spine disorders.  He alleges that his leg disorders have altered his gait in a way that has led to the claimed spine disorders.  

The Veteran underwent a VA examination in January 2011.  The examiner found that the Veteran's cervical and lumbar disorders were less likely than not related to service, noting that the appellant's decades-long career as a truck driver was a more probable cause of his spine disorders and that the claimant first noticed pain in his spine in 2009, 41 years after the end of his service.

In February 2011, the Veteran's treating VA physician determined that his leg disorders could be aggravating his lumbar spine disorder because "the gait with ankle brace could be causing the back pain to get worse."

While this appeal was pending, the Veteran was granted entitlement to service connection for hip disorders based on an August 2014 VA examination which found that the Veteran's hip disorders were at least as likely as not related to service, adopting the same rationale that the claimant alleges in this appeal.  Given these newly service connected disorders the Board must remand the lumbar spine issue in order to obtain an addendum medical opinion which takes this new evidence into account.

Although the Veteran's representative sent notices of disagreement for both the cervical spine and lumbar spine disorders in April 2011, the RO has not issued the appellant a statement of the case on the issue of the cervical spine disorder.  A remand is therefore necessary to address that deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1. Request all relevant treatment records from the Huntington VA Medical Center in West Virginia and any affiliated facilities since August 2011.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The AOJ must then give the claimant and his representative an opportunity to respond.

2. Thereafter, the AOJ should obtain an additional medical opinion addressing the etiology of the Veteran's cervical and lumbar spine disorders from the physician who performed the January 2011 VA examination.  The examiner must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  Following that review the physician must prepare an addendum opinion addressing whether information added to the file since his January 2011 examination alters his prior conclusion.  The examiner must specifically opine whether it is at least as less likely than not that the Veteran's lumbar spine disorder is either caused or permanently aggravated by his service-connected disorders to include arthritis of each hip.  The examiner must specifically discuss the August 2014 VA examination report as well as the Veteran's treating physician's comments from February 2011.

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The physician is advised that the Veteran as a lay person is competent to attest to factual matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

If the examiner who conducted the January 2011 VA examination is not available, the record should be forwarded to an equally qualified physician examiner.  If the examiner concludes that a new examination is necessary, the Veteran should be scheduled for a new VA examination with a physician examiner who will address the questions above.  

3. The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.  

4. After the requested development has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any way, the AOJ must implement corrective procedures at once.  

5. The AOJ must issue a statement of the case addressing the cervical spine disorder claim.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning this issue, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran or his representative files a timely substantive appeal, the AOJ should return this issue to the Board for appellate review.  

6. After completing its review, the AOJ must readjudicate the lumbar spine disorder claim.  If the AOJ does not grant the benefit sought, the AOJ must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the file to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



